Per Curiam.

Indictment as follows:
“ State of Indiana v. John Campbell.—Indictment for larceny in the Allen Circuit Court, at November term, 1857:
“ The grand jury of the county of Allen, in the state of Indiana, upon their oath, charge that on the 4th day of November, 1857, at said county of Allen, in said state of Indiana, feloniously did steal, take and cany away one twenty dollar gold coin, money of the United States of America, of the denomination and value of twenty dollars, the per*421sonal goods of one Charles W. Waldin, contrary to the form of the statute in such case made and provided.”
L. M. Ninde and-Puckett, for the appelant.
S. J. Stoughton, for the state.
Signed, &c.
Trial, conviction, and sentence to the penitentiary. A motion in arrest was overruled.
The judgment must be reversed. The indictment does not charge any person with the commission of the larceny.
The judgment is reversed. Cause remanded to be dismissed.